82 So.3d 212 (2012)
Valerie SAPP, Appellant,
v.
MIAMI-DADE POLICE DEPARTMENT and Miami-Dade County Risk Management, Appellees.
No. 1D11-3697.
District Court of Appeal of Florida, First District.
March 20, 2012.
Mark L. Zientz of the Law Offices of Mark L. Zientz, P.A., Miami, for Appellants.
R.A. Cuevas, Jr., Miami-Dade County Attorney, and Daron S. Fitch, Assistant County Attorney, Miami, for Appellees.
THOMAS, J.
REVERSED and REMANDED for the Judge of Compensation Claims to determine, solely on the basis of the record without further receipt of evidence or argument, whether the Employer/Carrier had good cause for the lack of specificity of its initial response to Claimant's fee motion, or for the untimeliness of its amended response to Claimant's fee motion, and for a ruling on fees given that finding as to *213 good cause. See Fla. Admin. Code R. 60Q-6.124(3)(b); Morrison Mgmt. Specialists/Xchanging Integrated Servs. Group, Inc. v. Pierre, 77 So.3d 662 (Fla. 1st DCA 2011) (remanding for determination of whether good cause existed for late filing of response to motion for attorney's fees); Lias v. Anderson & Shah Roofing, Inc., 867 So.2d 599 (Fla. 1st DCA 2004) (reversing judge's deviation from limited scope of remand, and again remanding for determination of factual issue "without the taking of further testimony" and entry of ruling resulting from that determination).
DAVIS and RAY, JJ., concur.